PER CURIAM:
This is an appeal from the order of the lower court dismissing appellant’s exceptions following a non jury trial. We are unable to reach the merits of the appeal, however, because the order dismissing appellant’s exceptions has not been reduced to judgment and docketed.
It is now well-settled that “orders dismissing exceptions following nonjury trials are interlocutory and nonappealable until judgment has been entered on the docket.” Murray v. Abcon, Inc., 291 Pa.Super. 428, 429, 435 A.2d 1301, 1302 (1981). See Pa.R.A.P. 301(c); Heffner v. Bock, 287 Pa.Super. 345, 430 A.2d 318 (1981); Penstan Supply Co. v. Hay, 283 Pa.Super. 558, 424 A.2d 950 (1981). Accordingly, because judgment has not been entered on the docket, we must quash this appeal.
Appeal quashed.